         Case 4:21-cv-00544-MWB Document 12 Filed 04/16/21 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    SAVINO BRAXTON,                                  No. 4:21-CV-00544

                Petitioner,                          (Judge Brann)

         v.

    WARDEN RADM S. SPAULDING,

                Respondent.

                              MEMORANDUM OPINION

                                     APRIL 16, 2021

        Currently pending before the Court is Savino Braxton’s emergency 28 U.S.C.

§ 2241 petition in which he seeks release from custody at the United States

Penitentiary Lewisburg’s prison camp in Lewisburg, Pennsylvania (“USP

Lewisburg”).1 Braxton contends that he is entitled to release to home confinement

or, alternatively, a sentence of time served, due to the COVID-19 pandemic and his

particular susceptibility to the virus.2

I.      BACKGROUND

        In 2015, Braxton was convicted of possession with intent to distribute heroin,

in violation of 21 U.S.C. § 841, and was sentenced to 240 months’ imprisonment,

along with a consecutive 6-month sentence for contempt.3 Braxton is now serving


1
     Doc. 1.
2
     Id.
3
     United States v. Braxton, No. CR JKB-09-478, 2020 WL 4748536, at *1 (D. Md. Aug. 17,
     2020).
         Case 4:21-cv-00544-MWB Document 12 Filed 04/16/21 Page 2 of 9




his federal sentence at USP Lewisburg and has a projected release date of August

16, 2024.4

       Braxton has filed this emergency § 2241 petition seeking release to home

confinement or a reduction of his sentence to time served.5 Braxton asserts that he is

64 years of age and suffers from sarcoidosis, obesity, gout, and hypertension, all of

which present a “risk of severe illness or possibly death brought on by the continuous

global pandemic of COVID-19.”6 Braxton alleges that his continued detention

violates his Fifth Amendment rights because the Bureau of Prisons (“BOP”) has

failed to take adequate precautions to protect him from COVID-19.7

       The Government responds that Braxton’s petition should be dismissed or

denied for three reasons. First, the Government asserts that Braxton has failed to

exhaust his administrative remedies, as required prior to filing a § 2241 petition.8

Second, the Government contends that this Court lacks jurisdiction to consider

Braxton’s petition, as discretion to grant release to home confinement rests solely

with the BOP.9 Finally, the Government argues that, even if Braxton’s petition could




4
    Braxton’s sentence was subsequently reduced to 168 months’ imprisonment after he filed a
    motion for compassionate release. See id. at *5.
5
    Doc. 1.
6
    Id. at 9; see id. at 1, 8, 21.
7
    Id. at 13-21.
8
    Doc. 11 at 5-10.
9
    Id. at 10-23.
                                             2
           Case 4:21-cv-00544-MWB Document 12 Filed 04/16/21 Page 3 of 9




properly be considered, his claim is without merit.10 For the following reasons,

Braxton’s § 2241 petition will be dismissed without prejudice.

II.      DISCUSSION

         Braxton asserts that he is highly susceptible to serious illness or death from

COVID-19 due to his age and health conditions and, accordingly, is entitled to home

release or a reduced sentence.11 Regardless of the merits—or lack thereof—of

Braxton’s petition, the Court concludes that the petition must be dismissed due to

Braxton’s failure to exhaust his administrative remedies.

         The United States Court of Appeals for the Third Circuit has “consistently

applied an exhaustion requirement to claims brought under § 2241.”12 The Third

Circuit “require[s] exhaustion for three reasons: (1) allowing the appropriate agency

to develop a factual record and apply its expertise facilitates judicial review; (2)

permitting agencies to grant the relief requested conserves judicial resources; and

(3) providing agencies the opportunity to correct their own errors fosters

administrative autonomy.”13 A failure to exhaust administrative remedies “bars

judicial review.”14

         Nevertheless, “[t]he administrative exhaustion requirement may be excused if

an attempt to obtain relief would be futile or where the purposes of exhaustion would


10
      Id. at 23-25.
11
      Doc. 1.
12
      Callwood v. Enos, 230 F.3d 627, 634 (3d Cir. 2000).
13
      Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 761-62 (3d Cir. 1996).
14
      Id. at 761.
                                                 3
          Case 4:21-cv-00544-MWB Document 12 Filed 04/16/21 Page 4 of 9




not be served.”15 Pursing administrative remedies is futile “if the actions of the

agency clearly and unambiguously violate statutory or constitutional rights, or if the

administrative procedure is clearly shown to be inadequate to prevent irreparable

harm.”16

        To fully exhaust one’s administrative remedies, an inmate must first seek to

resolve the issue informally with staff using a BP-8 form17 and, if that is

unsuccessful, must file an administrative remedy request (BP-9 form) with the

Warden of the institution within “20 calendar days following the date on which the

basis for the Request occurred.”18 If that is denied, the prisoner must submit an

appeal to the BOP Regional Director, within twenty calendar days of the date the

Warden signed the denial.19 If the Regional Director denies the appeal, an inmate

must, within thirty days of that denial, appeal that decision to the BOP General

Counsel.20 Only when this is complete has an inmate exhausted his administrative

remedies.21

        Here, it is clear that Braxton has failed to exhaust his administrative remedies.

On February 6, 2020, Braxton filed an administrative request regarding the denial of



15
     Gross v. Warden, USP Canaan, 720 F. App’x 94, 98 (3d Cir. 2017) (citing Woodall v. Fed.
     Bureau of Prisons, 432 F.3d 235, 239 n.2 (3d Cir. 2005)).
16
     Lyons v. U.S. Marshals, 840 F.2d 202, 205 (3d Cir. 1988).
17
     28 C.F.R. § 542.13(a).
18
     Id. § 542.14(a).
19
     Id. § 542.15(a).
20
     Id.
21
     See id. (“Appeal to the General Counsel is the final administrative appeal”).
                                                  4
            Case 4:21-cv-00544-MWB Document 12 Filed 04/16/21 Page 5 of 9




home confinement; that request was denied because Braxton had not submitted it

through an authorized staff member, and Braxton was told to resubmit his request

through the appropriate channels.22 Braxton appealed that denial to the Regional

Office, but the appeal was rejected because Braxton had failed to first submit a BP-

9 to the Warden at his location of confinement.23 Braxton thereafter appealed to the

BOP’s Central Office, but that appeal was rejected because he had failed to first

perfect his appeal at the appropriate level.24

        Simultaneously, on March 11, 2020, Braxton filed a separate BP-8 form that

properly requested reconsideration of the BOP’s denial of his request for home

confinement.25 That request was denied on its merits, but Braxton failed to appeal

that decision.26 Because Braxton failed to follow the appropriate procedures in his

administrative filings, he has not exhausted his administrative remedies. Braxton

impliedly concedes this point when he asserts that “the [C]ourt should ‘waive’ the

§ 2241 full exhaustion of remedy [sic] requirement, and excuse me from completing

the remaining administrative process” because exhausting those remedies would be

futile.27




22
     Doc. 11-1 at 25.
23
     Id. at 26.
24
     Id. at 27.
25
     Id. at 26.
26
     Id.
27
     Doc. 1 at 9-10.
                                           5
          Case 4:21-cv-00544-MWB Document 12 Filed 04/16/21 Page 6 of 9




         Thus, the Court may examine the merits of Braxton’s petition only if he

demonstrates that it would have been futile for him to pursue his administrative

remedies. Braxton asserts that exhaustion of his administrative remedies would be

futile for two reasons. First, he asserts that exhaustion is futile because he sent “a

written informal resolution[] attempt for compassionate release via electronic trulinc

e-mail to the Warden on January 21, 2021, within days after arriving at [USP

Lewisburg], but to no avail, as the Warden ‘never’ answered or responded to [his]

electronic communication.”28 Braxton asserts that, by failing to respond, the Warden

rendered the administrative grievance process unavailable to Braxton.29 Second,

Braxton asserts that the severity of COVID-19 and his susceptibility to that virus

create a situation where Braxton should not be required to take the time necessary to

exhaust his administrative remedies.30

         The Court rejects these arguments. First, as to the Warden’s failure to respond

to Braxton’s email, that action alone cannot render the administrative process

unavailable to Braxton. The administrative grievance procedure must be initiated

through the filing of a BP-8 form, as Braxton is aware from having filed that form

previously.31 Put simply, the Warden’s failure to respond to Braxton’s email does




28
     Id. at 10-11; see id. at 9-11.
29
     Id. at 9-11.
30
     Id. at 11-12.
31
     See Doc. 11-1.
                                            6
          Case 4:21-cv-00544-MWB Document 12 Filed 04/16/21 Page 7 of 9




not render the administrative grievance process unavailable because an email to the

Warden is not a part of that process.

        Second, COVID-19 alone cannot render the administrative process

unavailable. As an initial matter, Braxton has “not demonstrate[d] any ‘catastrophic

health consequences’ to make exhaustion futile or show that he could be unduly

prejudiced if he had to wait to exhaust his administrative remedies with the BOP.”32

To the contrary, USP Lewisburg have taken numerous steps to ensure the safety of

its inmates. All inmates are screened upon arrival at USP Lewisburg and are tested

for COVID-19; any inmates who are symptomatic or who test positive are

quarantined.33 Staff, contractors, and other visitors are screened for COVID-19 prior

to entering the facility and, to the extent possible, staff are assigned to the same posts

to avoid any rotation of staff members within the facility.34 As a result of these

measures, there are currently no active cases of COVID-19 among inmates at USP

Lewisburg.35 Braxton has thus failed to demonstrate that he will likely come into

contact with COVID-19 at USP Lewisburg.

        Moreover, any purported urgency on Braxton’s part in bypassing the

administrative process to file a § 2241 petition is belied by the timing of this petition

and Braxton’s own actions. Braxton sent his email to the Warden at USP Lewisburg



32
     Cordaro v. Finley, No. 3:10-CR-75, 2020 WL 2084960, at *6 (M.D. Pa. Apr. 30, 2020).
33
     Doc. 11 at 21.
34
     Id. at 21-22.
35
     Doc. 11-1 at 29.
                                              7
          Case 4:21-cv-00544-MWB Document 12 Filed 04/16/21 Page 8 of 9




on January 21, 2021.36 After failing to receive a response to that email, Braxton did

not immediately file a § 2241 petition; rather, he waited more than two months after

he sent the email to file this petition, during which time he could have attempted to

exhaust his administrative remedies.

        More importantly, Braxton has twice refused COVID-19 vaccines; on January

25, 2021, Braxton refused the Moderna vaccine, and on March 23, 2021, he refused

the Pfitzer-BioNTech vaccine, both of which are highly effective at not just

preventing a COVID-19 infection, but at preventing serious illness or death as a

result of a COVID-19 infection.37 As courts have noted in other contexts, a “decision

to refuse the vaccine flies in the face of any medical recommendation regarding the

vaccines. While [a prisoner] is within his rights to refuse any treatment he wishes to

forego, he cannot simultaneously claim that he must be released because of the risk

of complications [from COVID-19] while refusing a vaccine that could virtually

eliminate that risk.”38 Similarly, Braxton cannot refuse two highly effective and safe

vaccines—vaccines that millions of Americans are currently desperate to obtain—

and simultaneously claim that the COVID-19 pandemic is so threatening to his

health and of such urgency that he cannot take the time necessary to properly exhaust

his administrative remedies.


36
     Doc. 1 at 11.
37
     Doc. 11-1 at 37. This Court has previously recognized the effectiveness of the Moderna
     COVID-19 vaccine. United States v. Singh, No. 4:15-CR-00028-11, 2021 WL 928740, at *2-
     3 (M.D. Pa. Mar. 11, 2021).
38
     United States v. Jackson, No. 15-CR-2607, 2021 WL 806366, at *2 (D. Minn. Mar. 3, 2021).
                                                8
          Case 4:21-cv-00544-MWB Document 12 Filed 04/16/21 Page 9 of 9




        Accordingly, the Court concludes that Braxton has failed to “clearly show[]

[administrative remedies] to be inadequate to prevent irreparable harm.”39 Because

Braxton’s failure to exhaust his administrative remedies may not be excused, his

petition must be dismissed without prejudice to his right to refile should he exhaust

his administrative remedies in the future.40

III.    CONCLUSION

        For the foregoing reasons, Braxton’s 28 U.S.C. § 2241 petition will be

dismissed without prejudice.41

        An appropriate Order follows.


                                                       BY THE COURT:


                                                      s/ Matthew W. Brann
                                                      Matthew W. Brann
                                                      United States District Judge




39
     Lyons, 840 F.2d at 205.
40
     See Pelino v. Sec’y Pa. Dep’t of Corr., 791 F. App’x 371, 373 (3d Cir. 2020) (noting that
     “because [Appellant] could pursue his claims in a new action after exhausting his
     administrative remedies, . . . dismissal should [be] without prejudice”).
41
     Although the Court has not reached the merits of Braxton’s underlying claims, it notes that the
     absence of any COVID-19 cases at USP Lewisburg, along with the BOP offering Braxton—
     and Braxton refusing—two separate COVID-19 vaccines, strongly undermines any assertion
     that USP Lewisburg has been deliberately indifferent to Braxton’s health and safety.
                                                   9
